Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-9 and 25 are currently pending and are examined on the merits herein. 
                                                           
                                                           Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,216,349.  Thus, the priority date of the instant invention is September 09, 2015.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hilton et al. (Bioorganic & Medicinal Chemistry, Vol. 18, 2010, pgs. 707-718).


    PNG
    media_image1.png
    122
    340
    media_image1.png
    Greyscale

which anticipates instant formula (I) wherein instant R1 is an aryl that is substituted by alcohol; and wherein instant R2 is an aryl substituted by 3 substituents including alkoxy.  Such compound anticipates instant compound of claim 3: 3-(2-amino-5-(3,4,5-trimethoxyphenyl)-3-pyridyl)phenol (see instant claims 1 and 3; see pg. 708).  Additionally, Hilton teach compound 4 wherein R1 is an aryl substituted with amide and wherein R2 is a heteroaryl such as thienyl (see pg. 709, see scheme 1).  Hilton et al. further teach that CHK2 inhibitors are known in the art to be of therapeutic potential in cancer treatment and that mice deficient in CHK2 developed no increased in tumorigenesis (see instant claim 2; see pg. 707, right col.).		 

Accordingly, the teachings of Hilton et al. anticipate claims 1-3.



Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting Fyn kinase with compounds of Formula (I) wherein R1 and R2 are either phenyl or pyridine, does not reasonably provide enablement for treating, or slowing progression of a disease associated with Fyn kinase comprising administering every single compound of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating, or slowing progression of, a disease associated with Fyn kinase, said method comprising administering a therapeutically effective amount of at least one compound according to claim 1, or a pharmaceutically acceptable salt or solvate thereof to a patient in need thereof.  The instant specification fails to provide information that would allow the skilled artisan to 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating, or slowing progression of, a disease associated with Fyn kinase, said method comprising administering a therapeutically effective amount of at least one compound according to claim 1, or a pharmaceutically acceptable salt or solvate thereof to a patient in need thereof. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated in the specification that compounds of formula (I) such as compounds 99-15 and 540-541 and compounds on pgs. 156, 165, and 169-171 were effective in inhibiting Fyn kinase, nowhere in the specification did applicant demonstrate actual treatment or reduced progression of any disease, let alone every single disease associated with Fyn kinases.  Additionally, applicant failed to recite how such association lead to causation of any disease and how such treatment alleviate said Fyn kinase disease.  While Fyn kinase signaling is known to be associated with cancer, Schenone et al. teach that Fyn kinase is also known to be involved in neurodegenerative diseases such as Alzheimer and Parkinson disease (see 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single disease associated with Fyn kinase”. While such “treatment” might theoretically be possible for some well-established diseases such as cancer, as a practical matter it is nearly impossible to achieve a treatment for all possible Fyn kinase associated diseases in existence with every single compound of Formula (I). 

The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of every single compound of formula (I) to be administered for the treatment of every single Fyn kinase associated disease.  No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the disclosed compounds of formula (I), other than compounds 99-15 and 540-541 and compounds on pgs. 156, 165, and 169-171. The latter is corroborated by the working examples on pgs. 100-171 and table 4.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to Alzheimer’s disease, for example, possessing β–amyloid plaques and having unrelated etiology, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every instantly claimed compound of Formula (I) could be predictably used for the treatment of every single Fyn kinase associated disease as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of .


Claim(s) 4-6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ullrich et al. (EP 2 818 471 A1) as evidenced by Bastie et al. (69th Scientific Sessions in Integrated Physiology, 2009, Abstract).
Ullrich et al. teach nitrogen bicyclic compounds as inhibitors of Scyl1 and Grk5 and pharmaceutical compositions containing such compounds for the treatment of metabolic disease such as diabetes, obesity, and impaired adipogenesis (see abstract, and paragraphs 0001 and 0008-0009).  Specifically, Ullrich et al. teach that said compounds of Formula (I) can contain A1 and A2 as CH and A3 as N; R2 as –(CH2)m-R4 and R1 as –(CH2)n-R3 wherein R3 and R4 are independent of each other and can be a thienyl, a pyridine substituted by R6 wherein R6 is H; and –(CH2)p-Phenyl substituted by R7 and R8 wherein m, n, and p are 0; R7 or R8 are halogen or OH  (see pgs. 10-12).  Importantly, Ullrich et al. teach compound 314: 

    PNG
    media_image2.png
    310
    431
    media_image2.png
    Greyscale

which anticipates instant formula (II) wherein R1 is a pyridine; and wherein R2 is a thienyl.  Such compound anticipates instant compound of claim 6: 3-(4-pyridiyl)-6-(2-
Bastie et al., on the other hand, teach that inhibition of Fyn kinase increases energy expenditure and fatty acid utilization through activation of LKB1/AMPK pathway and thus suggest a role of Fyn kinase inhibitor as a therapeutic agent to decrease obesity and improve insulin sensitivity (see instant claim 5; see abstract).		 

Accordingly, the teachings of Ullrich as evidenced by Bastie et al. anticipate claims 4-6.


Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting Fyn kinase with compounds of Formula (II) wherein R1 and R2 are either phenyl or heteroaryl, does not reasonably provide enablement for treating, or slowing progression of a disease associated with Fyn kinase comprising administering every single compound of Formula (II).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating, or slowing progression of, a disease associated with Fyn kinase, said method comprising administering a therapeutically effective amount of at least one compound according to claim 4, or a pharmaceutically acceptable salt or solvate thereof to a patient in need thereof.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of all diseases associated with Fyn kinase by administering every single compound of Formula (II).

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating, or slowing progression of, a disease associated with Fyn kinase, said method comprising administering a 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single disease associated with Fyn kinase”. While such “treatment” might theoretically be possible for some well-established diseases such as cancer, as a practical matter it is nearly impossible to achieve a treatment for all possible Fyn kinase associated diseases in existence with every single compound of Formula (II). 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of every single compound of formula (II) to be administered for the treatment of every single Fyn kinase associated disease.  No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the disclosed compounds of formula (I), other than compounds 166 and 170-250. The latter is corroborated by the working examples on pgs. 63-80.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to diabetes, for example, characterized by insulin sensitivity abnormalities, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every instantly claimed compound of Formula (II) could be predictably used for the treatment of every single Fyn kinase associated disease as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Prien et al. (U.S. 2007/0093490 A1).
Prien et al. teach novel inhibitors of kinases and methods of preparing such inhibitors and uses thereof (see abstract).  Specifically, Prien et al. teach that said compounds are inhibitors of PKC family and can be used in the treatment of various 

    PNG
    media_image3.png
    276
    535
    media_image3.png
    Greyscale

which anticipates instant formula (III) wherein R1 is an aryl that is substituted by alkoxy; and wherein R2 is an alkyl-amine substituted by a furan ring.  Such compound anticipates instant compound of claim 9 or instant compound 15: N-(2-furylmethyl)-3-(4-methoxyphenyl)imidazo[1,2-b]pyridazin-6-amine (see instant claims 7 and 9; see pg. 52, compound 5.40).  Additionally, Prien teach instant compound 16 or in Prien et al. compound 5.45:  4-(6-(2-furylmethylamino)imidazo[1,2-b]pyridazin-3-yl)pheynyl)methanol wherein R1 is an aryl substituted with methoxy and wherein R2 is an alkylamino substituted with a furan ring (see pg. 53, compound 5.45). 

Accordingly, the teachings of Prien et al. anticipate claims 7-9.



Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting Fyn kinase with compounds of Formula (I) wherein R1 and R2 are either aryl or heteroaryl while the other substituent is alkyl-amino, does not reasonably provide enablement for treating, or slowing progression of a disease associated with Fyn kinase comprising administering every single compound of Formula (III).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating, or slowing progression of, a disease associated with Fyn kinase, said method comprising administering a therapeutically effective amount of at least one compound according to claim 7, or a pharmaceutically acceptable salt or solvate thereof to a patient in need thereof.  The 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).3 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and


	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating, or slowing progression of, a disease associated with Fyn kinase, said method comprising administering a therapeutically effective amount of at least one compound according to claim 7, or a pharmaceutically acceptable salt or solvate thereof to a patient in need thereof. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated in the specification that compounds of formula (III) such as compounds 11-54, 62-85, 152-161, 272-274, 276-279, 281-283, 288, 290, 292-299 were effective in inhibiting Fyn kinase, nowhere in the specification did applicant demonstrate actual treatment or reduced progression of any disease, let alone every single disease associated with Fyn kinases.  Additionally, applicant failed to recite how such association lead to causation of any disease and how such treatment alleviate said Fyn kinase disease.  While Fyn kinase signaling is known to be associated with cancer, Schenone et al. teach that Fyn kinase is also known to be 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single disease associated with Fyn kinase”. While such “treatment” might theoretically be possible for some well-established diseases such as cancer, as a practical matter it is nearly impossible to achieve a treatment for all possible Fyn kinase associated diseases in existence with every single compound of Formula (III). 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of every single compound of formula (I) to be administered for the treatment of every single Fyn kinase associated disease.  No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the disclosed compounds of formula (III), other than compounds 11-54, 62-85, 152-161, 272-274, 276-279, 281-283, 288, 290, 292-299. The latter is corroborated by the working examples on pgs. 32-40, 42-47, and 60-62.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to Alzheimer’s disease, for example, possessing β–amyloid plaques and having unrelated etiology, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every instantly claimed compound of Formula (III) could be predictably used for the treatment of every single Fyn kinase associated disease as inferred by the claims and contemplated by the specification.   Accordingly, the instant claims do not comply with 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
12/01/2021










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        3  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.